STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
KATHY L. CULBERATH                              NO.     2021 CW 1531
VERSUS

STATE OF LOUISIANA,
SOUTHEASTERN LOUISIANA
UNIVERSITY, GEICO CASUALTY
COMPANY, GOVERNMENT
                                                      MARCH 14, 2022
EMPLOYEES INSURANCE COMPANY
AND LATRIKA SMITH


In Re:      State of Louisiana, through the Board of Supervisors
            for the University of Louisiana System, Southeastern
            Louisiana University, applying for supervisory writs,
            19th Judicial District Court, Parish of East Baton
            Rouge, No. 672315.


BEFORE:     GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                    WRC


     Guidry, J. , concurs.   The criteria set forth in Herli tz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,
396 So.2d 878 (La. 1981) (per curiam) are not met.



     Holdridge, J., dissents and would grant the writ.    I find
defendants have shown good cause for an additional medical
examination since plaintiff has     filed  this  action seeking
damages for personal injuries against defendants, placing her
condition   in  controversy.  La.  Code   Civ.  P.  art.   1464.
Accordingly, I would grant defendants' motion to compel another
medical opinion and order plaintiff to submit to an additional
medical examination by Dr. Summers, but remand this matter to
the trial court with instructions to comply with La. Code Ci v.
P. art. 1464 to specify the time, place, manner, conditions, and
scope of that examination.




COURT OF APPEAL,    FIRST CIRCUIT




         PUTY CLERK~F COURT
           FOR THE COURT